Appeal by the defendant from a judgment of the County Court," Westchester County (Angiolillo, J.), rendered March 13, 1995, convicting him of assault in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court did not improvidently exercise its discretion in denying his application to withdraw his plea of guilty without first conducting a fur*406ther inquiry, since the defendant’s motion was based upon an unsubstantiated assertion of innocence (see, People v Billings, 208 AD2d 941; People v Ladelokun, 192 AD2d 723; People v Smith, 157 AD2d 871). Additionally, the court properly concluded that the defendant’s plea of guilty was entered knowingly, voluntarily, and intelligently (see, People v Harris, 61 NY2d 9). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.